Exhibit 10.2

 

MANAGEMENT TRANSITION AGREEMENT

 

This Management Transition Agreement (the “Agreement”) is made as of January 30,
2006, by and between William L. Fiedler (the “Executive”) and SeaChange
International, Inc. (the “Company”).

 

WHEREAS, the Executive is the chief financial officer (the “CFO”) of the
Company; and

 

WHEREAS, the Executive has informed the Company that the Executive does not
intend to continue as CFO of the Company after April 30, 2006;

 

WHEREAS, the Company and the Executive desire to provide for the transition from
the Executive to a new CFO (the “New CFO”) to be hired by the Company;

 

NOW, THEREFORE, in consideration of the foregoing and the agreements herein
contained, and intending to be legally bound, the parties hereby agree as
follows:

 

1. Continuation of CFO Position. The Executive agrees to continue to serve as
the CFO of the Company until the earlier of (i) April 30, 2006 or (ii) the
election of the New CFO, unless terminated as specified in Section 4.

 

2. Continued Employment. The Executive will continue as an employee of the
Company after his resignation as CFO through January 31, 2008, unless terminated
as specified in Section 4. The Executive agrees to make himself available as
reasonably requested by the Company, to provide such services and duties as the
Company reasonably requests, including, without limitation, providing training,
advice and assistance to the Company and the New CFO in the transition to the
position of chief financial officer for the Company. The Executive’s duties will
include training, advice and assistance on accounting issues and the preparation
and filing of quarterly and annual filings with the Securities and Exchange
Commission, and attendance and participation at Audit Committee meetings and on
quarterly earnings calls with investors and analysts, in each case to the extent
reasonably requested by the Company.

 

3. Compensation and Benefits. During the period in which the Executive remains
an employee of the Company, the Executive will continue to receive (A) through
April 30, 2006, his basic salary as currently in effect and (B) from May 1, 2006
through January 31, 2008, salary at a monthly rate equal to $17,975.00, and, in
each case, benefits as currently in effect, subject to (i) the terms of the
applicable plan documents, (ii) generally applicable Company policies, and
(iii) the discretion of the Board or any administrative or other committee
provided for in, or contemplated by, any such plan. The Company may alter,
modify, add to, or delete its employee benefits plans and policies, at any time,
as the Company, in its sole judgment, determines to be appropriate.
Notwithstanding the above, the Company may not alter its policies or take any
action during the term of this Agreement which is designed to affect the
Executive’s rights only (and not those of other employees of the Company) to
participate in the employee health and benefit plans. In addition, the Executive
will be entitled to a bonus with respect to fiscal year 2006, which shall not be
less than $45,000, the bonus payable with respect to fiscal year 2005. The
Company shall pay or reimburse the Executive for all reasonable business
expenses incurred or paid by the Executive in the performance of his duties and
responsibilities as an employee under Section 2 hereof, subject to (i) any
reasonable expense policy of the Company, as set by the Company and/or the Board
of Directors from time to time and generally applicable to Executives of the
Company in similar positions, and (ii) such reasonable substantiation and
documentation requirements as may be specified by the Company and/or Board of
Directors from time to time.

 

4. Termination of Employment Due to Cause, Voluntary Termination, Death or
Disability. In the event of the Executive’s termination for Cause (as defined
herein), voluntary termination of his employment (other than a voluntary
termination for Good Reason (as defined herein)), death or Disability



--------------------------------------------------------------------------------

(as defined herein) prior to the Executive’s retirement hereunder, the
Executive’s employment shall immediately and automatically terminate and the
Company shall have no obligations to the Executive hereunder. For purposes of
this Agreement, “Cause” shall mean (i) the Executive engaging in willful and
repeated gross negligence or gross misconduct, (ii) the Executive’s breaching of
a material fiduciary duty to the Company or (iii) the Executive’s being
convicted of a felony, in any such case, to the demonstrable and material injury
to the Company. For purposes hereof, no act, or failure to act, on the
Executive’s part, shall be deemed “willful” unless done, or omitted to be done,
by the Executive not in good faith and without reasonable belief that any act or
omission was in the best interest of the Company. For purposes of this
Agreement, the Executive’s termination of his employment by the Company will be
considered for “Good Reason” if he terminates upon the occurrence of any one or
more of the following events: (i) a reduction in his base salary; (ii) a
substantial reduction in his benefits without a similar reduction of the
benefits of the other executive officers of the Company; or (iii) without his
express written consent, his assignment to duties substantially inconsistent
with his current position with the Company or a substantial reduction in his
duties other than in connection with the employment of the New CFO. For the
purposes of this Agreement, “Disability” shall mean any physical incapacity or
mental incompetence (i) as a result of which the Executive is unable to perform
the essential functions of his job for an aggregate of 90 days, whether or not
consecutive, during any calendar year, and (ii) which cannot be reasonably
accommodated by the Company without undue hardship.

 

5. Noncompetition, Nondisclosure and Developments Agreement; Change-in-Control
Agreement. The Executive understands and agrees that he remains subject to the
SeaChange Noncompetition, Nondisclosure and Developments Agreement, dated
September 1998, which remains in full force and effect. The parties agree that
the change-in-control severance agreement (“Change-in-Control Agreement”)
between the Company and the Executive dated July 30, 2004 remains in full force
and effect until, and will terminate on, April 30, 2006.

 

6. Conflicting Agreements. The Executive hereby warrants that the execution of
this Agreement and the performance of his obligations hereunder will not breach
or be in conflict with any other agreement to which or by which the Executive is
a party or is bound and that the Executive is not now subject to and will not
enter into any agreement, including, without limitation, any covenants against
competition or similar covenants that would affect the performance of his
obligations hereunder.

 

7. Withholding; Taxes. All payments made by the Company under this Agreement
shall be subject to and reduced by any federal, state and/or local taxes or
other amounts required to be withheld by the Company under any applicable law.

 

8. Miscellaneous.

 

8.1. Assignment. The Executive shall not assign this Agreement or any interest
herein. The Company may assign this Agreement in connection with the sale of the
Company or the sale of substantially all of the Company’s assets. This Agreement
shall inure to the benefit of the Company and shall be binding upon the Company
and the Executive, and their respective successors, executors, administrators,
heirs and permitted assigns.

 

8.2. Severability. If any portion or provision of this Agreement shall to any
extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the application of such provision in such circumstances shall
be modified to permit its enforcement to the maximum extent permitted by law,
and both the application of such portion or provision in circumstances other
than those as to which it is so declared illegal or unenforceable and the
remainder of this Agreement shall not be affected thereby, and each portion and
provision of this Agreement shall be valid and enforceable to the fullest extent
permitted by law.

 

8.3. Waiver; Amendment. No waiver of any provision hereof shall be effective
unless made in writing and signed by the waiving party. The failure of the
Company to require the performance of any term or obligation of this Agreement,
or the waiver by the Company of any breach of this Agreement, shall not prevent
any subsequent enforcement of such term or obligation or be deemed a

 

-2-



--------------------------------------------------------------------------------

waiver of any subsequent breach. This Agreement may be amended or modified only
by a written instrument signed by the Executive and the Chief Executive Officer
of the Company (or other officer) authorized by the Board of Directors.

 

8.4. Notices. All notices, requests and other communications provided for by
this Agreement shall be in writing and shall be effective when delivered in
person or three (3) business days after being deposited in the mail of the
United States, postage prepaid, registered or certified, and addressed (a) in
the case of the Executive, to the address set forth underneath his signature to
this Agreement, or (b) in the case of the Company, to the attention of the Chief
Executive Officer at 124 Acton Street, Maynard, MA 01754, and/or to such other
address as either party may specify by notice to the other.

 

8.5. Entire Agreement. This Agreement, the Proprietary Information and
Inventions Agreement and the Change-in-Control Agreement constitute the entire
agreement between the Company and the Executive with respect to the terms and
conditions of the Executive’s employment with the Company and supersede all
prior communications, agreements and understandings, written or oral, between
the Executive and the Company with respect to the terms and conditions of the
Executive’s employment with the Company, including, without limitation, the
severance provisions in the Executive’s offer letter from the Company dated
July 28, 1998.

 

8.6. Counterparts. This Agreement may be executed in counterparts, each of which
shall be original and all of which together shall constitute one and the same
instrument.

 

8.7. Governing Law. This Agreement, the employment relationship contemplated
herein and any claim arising from such relationship, whether or not arising
under this Agreement, shall be governed by and construed in accordance with the
internal laws of the Commonwealth of Massachusetts without giving effect to any
choice or conflict of laws provision or rule thereof.

 

8.8. Consent to Jurisdiction. Each of the Company and the Executive, by its or
his execution hereof, hereby irrevocably submits to the exclusive jurisdiction
of the state or federal courts of the Commonwealth of Massachusetts for the
purpose of any claim or action arising out of or based upon this Agreement, the
Executive’s employment with the Company and/or termination thereof, or relating
to the subject matter hereof, and agrees not to commence any such claim or
action other than in the above-named courts.

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed by the Company, by its duly
authorized representative, and by the Executive, as of the date first above
written.

 

SEACHANGE INTERNATIONAL, INC. By:  

/s/ William C. Styslinger, III

--------------------------------------------------------------------------------

Name:   William C. Styslinger, III Title   President and CEO THE EXECUTIVE By:  

/s/ William L. Fiedler

--------------------------------------------------------------------------------

Name:   William L. Fielder Address:  

 

--------------------------------------------------------------------------------

   

 

--------------------------------------------------------------------------------

 

-4-